United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
DEPARTMENT OF DEFENSE, NATIONAL
SECURITY AGENCY, Fort Meade, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0720
Issued: July 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 2, 2015 appellant filed a timely appeal from an October 27, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on October 16, 2012.
FACTUAL HISTORY
On November 9, 2012 appellant, then a 46-year-old project manager, filed a claim
alleging that on October 16, 2012 he sustained a “pulled left sciatic nerve” at work. Regarding
1

5 U.S.C. §§ 8101-8193.

the cause of the claimed injury, he stated, “loading and unloading truck, pulling pallets up and
down hallway which caused pressure on lower back and leg.” On the same form, appellant’s
supervisor stated that he received notice of the claimed October 16, 2012 injury on
November 20, 2012. Appellant stopped work on October 16, 2012 and returned to work on
November 8, 2012.
In support of his claim, appellant submitted an October 22, 2012 report in which
Dr. Edward R. McDevitt, an attending Board-certified orthopedic surgeon, indicated that
appellant reported having sciatica for three weeks.2 Dr. McDevitt stated that straight leg testing
reproduced back and left leg pain, but that the remainder of the motor and sensory examination
was normal. He diagnosed lumbar syndrome with left radiculopathy. In an October 22, 2012
note, Dr. McDevitt diagnosed left sciatica and noted that appellant reported having this condition
for six weeks.
Dr. McDevitt referred appellant for physical therapy treatment and an initial report of
treatment, dated October 22, 2012, listed the diagnosis of left sciatica with a duration of two to
four weeks. The report also listed an “onset/exacerbation date” of October 17, 2012. Appellant
reported to the therapist that he woke up on October 17, 2012 but was unable to get out of bed
due to back and left leg pain. No specific precipitating event was mentioned. The record
contains additional physical therapy notes dated between October 2012 and January 2013, but
none of the reports describes an October 16, 2012 work incident.3
In a November 5, 2012 report, Dr. McDevitt was advised by appellant that he had been
having sciatica for five weeks. Appellant reported that he felt 40 percent better than the prior
week noting that he was engaging in twisting activity in his garage at home, felt a pop, and had
24 hours of complete relief. Dr. McDevitt stated that straight leg testing reproduced back and
left leg pain, but that the remainder of the motor and sensory examination was normal. He
diagnosed lumbar syndrome with left radiculopathy and recommended light-duty work. On
January 21, 2013 Dr. McDevitt noted that appellant reported having sciatica for 16 weeks and
indicated that his back and left leg condition had improved. He did not mention an October 16,
2012 work incident.
In a letter dated February 7, 2013, OWCP requested that appellant submit additional
factual and medical evidence in support of his claim. It noted that the evidence was not
sufficient to establish that he actually experienced the incident or employment factor alleged to
have caused injury.
Appellant submitted additional physical therapy reports and reports of Dr. McDevitt
which were similar to those already submitted. Lumbar x-rays from October 18, 2012 were
normal as was the computed tomography scan of his brain. Other medical forms also contained
the diagnosis of left sciatica. Appellant began treatment on January 28, 2013 with Dr. Lawrence
Saez, a chiropractor, who noted that appellant reported that on October 16, 2012 he felt left hip,
buttock, and back pain after stepping off a truck at work. Dr. Saez summarized the prior medical
2

It is noted that the date three weeks prior to November 5, 2012 is October 1, 2012.

3

Some of the reports list an October 17, 2012 date of injury without providing any account of the injury.

2

treatment, discussed findings, and diagnosed post-traumatic lumbosacral radiculitis, posttraumatic lumbar strain, and post-traumatic hip pelvic pain. There is no evidence x-rays were
taken. Dr. Saez discussed therapy he would provide for appellant’s conditions. He opined that
the work accident was the cause of appellant’s conditions.
In an undated statement received on March 11, 2013, appellant noted that he was loading
and unloading a truck on an unspecified date when he stepped down from the truck and felt a
pinch in his left hip area. He stated that he continued to work and that there were no witnesses to
the event. Appellant noted that the following morning the pain increased, so he attempted to
seek medical treatment, but was unable to find an available physician. He indicated that the pain
worsened and he was taken by ambulance to the hospital on the third day after the incident.
Appellant advised that he had no other injuries. He stated that he was off work for two and a
half weeks and filed a claim following his return to work.
In a March 15, 2013 decision, OWCP accepted an incident but denied appellant’s claim
that he sustained a work-related injury on October 16, 2012 finding that he had not submitted
sufficient medical evidence to establish that his claimed condition was causally related to the
work incident on October 16, 2012.
In an April 24, 2012 report, Dr. McDevitt described his continued provision of
conservative treatment for lower back pain and left sciatica, but he did not mention any specific
work incident or provide an opinion relating the diagnosed condition to a work incident.
On May 2, 2013 Dr. Zvezdomir Zamfirov, an attending physician Board-certified in
physical medicine, noted that appellant had reported experiencing a work-related injury in
October 2012 when he was stepping out of a truck and felt a sharp pain in his left leg and lower
back which worsened. He discussed his findings, summarized the results of a magnetic
resonance imaging (MRI) scan test of the lumbar spine, and diagnosed acute left lower extremity
radiculitis and L5-S1 disc herniation. Dr. Zamfirov opined that appellant’s symptoms were
caused by the disc herniation, but did not offer an opinion relating the diagnosed condition to the
work incident.
An undated attending physician’s report completed by a physician whose signature is
illegible indicated that appellant began treatment on October 22, 2012. The report listed the date
of injury as appellant’s date of birth, and did not discuss a mechanism of injury. This physician
provided a “yes” check mark that the diagnosed condition of sciatica was causally related to the
work activity, but did not list the work activity or explain how this was related to the work
incident.
An April 18, 2013 MRI scan test of appellant’s lumbar spine showed left paracentral disc
extrusion with associated free fragment at L5-S1 level displacing the thecal sac on the right and
contacting the left S1 nerve root which the physician opined likely contributed to his symptoms.
Appellant requested a hearing with an OWCP hearing representative regarding his claim.
During the July 18, 2013 hearing, he testified that the truck he was unloading on October 16,
2012 had two steps approximately 16 inches apart to get to the ground. Appellant stated that he
was stepping down out of the truck and felt symptoms in his left hip area. He indicated that he

3

thought he just stepped down wrong or maybe twisted his leg. Appellant stated that he continued
to load and unload the truck. He noted that he continued to experience a sharp pain in his hip
area which progressively worsened until he was unable to move. Appellant advised that he
stopped work and eventually was taken by ambulance to the emergency room. He asserted that
he had no previous similar symptoms. Appellant stated that he had difficulty finding a physician
and scheduling a follow-up appointment as everyone was booked. He advised that he was
eventually examined on October 22, 2012 by Dr. McDevitt. Appellant stated that he received
injections from Dr. Zamfirov and also was treated by a Dr. Saez, a chiropractor, for his continued
symptoms. He noted that Dr. Saez did take x-rays which did not show “anything.” Dr. Saez
diagnosed lumbosacral radiculitis, lumbar strain, and pelvic hip pain. Appellant advised that he
returned to work in November 2012 and continued to work with time off for medical treatment.
Following the hearing, OWCP received an undated attending physician’s report from
Dr. McDevitt. The report indicated that on October 16, 2012 appellant was unloading a truck
and the next day his condition worsened, reported that the MRI scan testing found disc
herniation, diagnosed sciatica and disc herniation, and included a “yes” check mark indicating
that his condition was caused or aggravated by the employment activity.
By decision dated September 9, 2013, the hearing representative affirmed OWCP’s
March 15, 2013 decision. She found that appellant’s claim for an October 16, 2012 work injury
should be denied because he did not establish the fact of injury. There were such inconsistencies
in the factual evidence as to cast doubt on the occurrence of the October 16, 2012 work incident.
Appellant submitted additional medical reports from 2013 and 2014. Some of the reports
mentioned that he sustained an injury on October 16, 2012.
In an October 27, 2014 decision, OWCP denied modification of its September 9, 2013
decision denying appellant’s claim for a work related October 16, 2012 incident. It again found
that he had not established the occurrence of an October 16, 2012 work incident due to
inconsistencies in the factual evidence.
LEGAL PRECEDENT
An employee who claims benefits under FECA has the burden of establishing the
occurrence of an injury at the time, place, and in the manner alleged, by a preponderance of the
reliable, probative, and substantial evidence.4 An injury does not have to be confirmed by
eyewitnesses in order to establish the fact that an employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his or her subsequent course of action.5 An employee has not met
his or her burden of proof of establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.6 Such
4

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

5

Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175, 1179 (1984).

6

Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988).

4

circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury, and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in determining
whether a prima facie case has been established.7 However, an employee’s statement alleging
that an injury occurred at a given time and in a given manner is of great probative value and will
stand unless refuted by strong or persuasive evidence.8
ANALYSIS
On November 20, 2012 appellant filed a claim alleging that on October 16, 2012 he
sustained a “pulled left sciatic nerve” at work loading and unloading a truck and pulling pallets
up and down a hallway.
As noted, fact of injury cannot be found if there are such inconsistencies in the evidence
as to cast serious doubt as to whether the specific event or incident occurred in the time, place,
and manner alleged or if the evidence establishes that the specific event or incident to which the
employee attributes the injury was not in the performance of duty. Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent
difficulty following the alleged injury, and failure to obtain medical treatment may cast doubt on
an employee’s statements in determining whether the claim has been established.9
The Board finds that the evidence reveals that there are sufficient discrepancies in the
factual evidence to cast doubt as to whether the incident occurred as alleged on
October 16, 2012.
Appellant stopped work on October 16, 2012 and asserted that he sought treatment at the
emergency room on October 18, 2012. He did not submit a copy of an emergency room report
which provided a history of his condition. Appellant was treated by Dr. McDevitt, an attending
Board-certified orthopedic surgeon, on October 22, 2012, i.e., seven days after the alleged
October 16, 2012 incident. Dr. McDevitt stated that for three weeks appellant had suffered from
low back pain and left sciatica and that the pain had recently worsened, but the physician did not
mention a work incident or specific duties on October 16, 2012. Appellant submitted a statement
on March 3, 2013 to the effect that he was stepping down from a truck when he felt a pinch in his
left hip. He denied any similar injuries or disabilities. Dr. McDevitt continued to provide
treatment noting that appellant had low back pain and sciatica, but he did not provide a history of
an October 16, 2012 work injury until many months after that October 2012. The initial physical
therapy treatment note after the claimed October 16, 2012 injury noted that appellant woke up on
October 17, 2012 and was unable to get out of bed. The note made no mention of stepping out of
a truck or pulling pallets to load and unload a truck. There was no evidence from a health
provider with this history of injury until January 28, 2013 when appellant was treated by
Dr. Saez, an attending chiropractor.
7

Samuel J. Chiarella, 38 ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).

8

Robert A. Gregory, 40 ECAB 478, 483 (1989); Thelma S. Buffington, 34 ECAB 104, 109 (1982).

9

See supra notes 6 and 7.

5

The Board notes that the medical evidence of record does not mention an October 16,
2012 work injury until more than three months after that date. In addition, the reports of record
show that appellant had reported back pain and left sciatica for weeks prior to October 16, 2012.
Appellant was asked to clarify these discrepancies, but failed to adequately do so. The claim of
an October 16, 2012 work incident has been refuted by strong and persuasive evidence. As
appellant has not established an October 16, 2012 work incident, OWCP properly denied his
claim.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury in
the performance of duty on October 16, 2012.
ORDER
IT IS HEREBY ORDERED THAT the October 27, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 6, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See supra notes 4 and 8.

6

